DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Reilly (US 20170110311 A1) in view of Park (US 6,469,295 A).
Regarding claim 1, Reilley teaches an analytical device, comprising:
A first acceleration unit (ion modulator 23) including a first acceleration electrode to which a pulse voltage is applied [0054];
A flight tube (shield 26);
A second acceleration unit (accelerating column 25) that is arranged between the first acceleration unit and the flight tube, and includes a second acceleration electrode to which a voltage for accelerating the ions is applied;
An ion detector (MCP 24) that detects the ions, wherein
The first acceleration electrode includes a first electrode and a second electrode (fig. 1; first electrode is top electrode of modulator 23 and second electrode is electrode 
The first electrode and the second electrode are arranged to allow the ions to enter between the first electrode and the second electrode (fig. 1), and
A pulse voltage having a same polarity as a polarity of the ions is applied to the first electrode during acceleration of the ions such that the ions that enter between the first electrode and the second electrode are accelerated in a direction away from the first electrode (pulsing ions into flight tube, [0054]).
Reilly does not teach a capacitance adjustment unit that causes adjustment of a capacitance between at least one set of electrodes among a plurality of electrodes arranged in the first acceleration unit, the second acceleration unit, and the flight tube, wherein the capacitance adjustment unit includes one or a plurality of capacitors connected at least either between the first electrode and the second acceleration electrode or between the first electrode and a flight tube electrode arranged in the flight tube.
	Park teaches a capacitance adjustment unit (capacitors C11-C0, fig. 7) that adjusts a capacitance between a set of electrodes (78) arranged in an acceleration unit (accelerator 64) of a time-of-flight mass spectrometer.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Reilly to have the capacitors of Park attached between the ion modulator electrodes and the acceleration electrodes, e.g. so that all electrodes of ion modulator 23 and accelerator 25 are connected to each other via capacitors as shown by Park, so that the capacitors are connected between the first electrode and the 
	Regarding claim 3, Park teaches that the capacitance adjustment unit generates a capacitance based on the stray capacitance of the system in order to cancel out that stray capacitance (col. 15 lines 15-40).  It would therefore be obvious to one of ordinary skill in the art at the time of the invention to modify the system of Reilly by adding the capacitors of Park between the first electrode and the second acceleration electrode and to calculate the capacitance of the capacitors based on the total stray capacitance of the system including that between the first electrode and the second acceleration electrode, in order to completely cancel out any unwanted capacitance in a known manner.
	Regarding claims 4 and 6, adding the capacitors of Park to the system of Reilly (i.e. between all of the accelerating electrodes as shown in Park) would result in adjustment of a capacitance between the first electrode and the second acceleration electrode that is arranged in the second acceleration unit at the closest position from the first acceleration unit.
	Regarding claims 5 and 7-10, applying the capacitors of Park between the accelerating electrodes (25) of Reilly, which would be obvious to control stray capacitance based on the teaching of Park as argued above, would result in the adjustment of a capacitance between a second acceleration electrode and another second acceleration electrode.
Response to Arguments
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Park teaches positioning capacitors between each adjacent electrode of an acceleration unit as argued above.  When applied to Reilley this would result in the first electrode of the first acceleration electrode being indirectly connected to the second acceleration unit via a plurality of capacitors and the second electrode; this meets the claim limitation which does not require one or more capacitors directly connected to the first electrode and the second acceleration electrode with no intervening electrodes.  
If the claim is clarified to state that the first electrode is connected directly to the second acceleration electrode via one or more capacitors, that would overcome the current rejection, but a further rejection could be made based on Powell (GB 2402262 A) which teaches a capacitor (C2 in figure 3) connected between a pulsed electrode (E1) and an acceleration electrode (E4) that is not adjacent to the pulsed electrode and corresponds to part of the second acceleration electrode of the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID E SMITH/Examiner, Art Unit 2881